 

NON-NEGOTIABLE SECURED PROMISSORY NOTE

 

$225,000.00

Atlanta, Georgia

 

FOR VALUE RECEIVED, i2 Telecom International, Inc., a Washington corporation
(“Maker”), promises to pay to Vestal Venture Capital (“Payee”) located at 6471
Enclave Way, Boca Raton, FL 33496 (or to such other person or persons and/or
such other address as Payee may designate in writing to Maker), the principal
sum of TWO-HUNDRED TWENTY FIVE THOUSAND DOLLARS ($225,000.00) (the “Principal
Amount”), together with a loan origination fee, in the amount of TWENTY TWO
THOUSAND FIVE HUNDRED DOLLARS ($22,500.00) plus interest thereon as provided for
herein.

 

This Promissory Note shall bear interest on the Principal Amount hereof at a
rate equal to 12.0% per annum, which interest shall be computed on the daily
outstanding Principal Amount hereunder on a 360-day year. This Promissory Note
shall paid by Maker the sooner of Thirty (30) days from the date hereof or
within three (3) business days after the closing of a minimum of Four Million
($4,000,000) financing, (the “Financing”). Pre-payment of this Promissory Note
shall occur in the following manner in the event less than $4,000,000 of
Financing is completed: i) The Maker shall pay the Payee Fifty (50%) percent of
the total principal and interest due upon the Maker completing $2,000,000 in
total debt and/or equity funding; ii) The Maker shall pay the Payee Seventy-Five
(75%) percent of the total principal and interest due upon the Maker completing
$3,000,000 in total debt and/or equity funding; and iii) The Maker shall pay the
Payee One-Hundred (100%) percent of the total principal and interest due upon
the Maker completing $4,000,000 in total debt and/or equity funding..

 

No later than three (3) business days after the Financing is completed, (the
“Closing Date”), Maker shall pay to Payee the Principal Amount and all interest
accrued on the Principal Amount from the date hereof until the Closing Date,
payable in cash. Upon payment in full of the Principal Amount and interest,
Payee shall no longer have any rights, and Maker shall no longer have any
obligations, under this Promissory Note.

 

If the Closing Date does not occur within Thirty (30) days of the date hereof
(the “Maturity Date”), then the entire Principal Amount of this Promissory Note,
together with interest accrued thereon from the date hereof, shall be due and
payable ON DEMAND by Payee at any time after the Maturity Date. With the prior
written consent of the Lenders, the Company has the right to extend the loan for
up to two additional 30 days terms. If Payee makes a demand for payment of this
Promissory Note, then the Principal Amount hereof shall be payable in cash. If
the Closing Date occurs after the Maturity Date, unless Payee has made a demand
for payment of this Promissory Note after the Maturity Date and prior to the
Closing Date, then the interest rate shall increase to a rate equal to 18.0% per
annum, (the “Default Rate”) which interest shall be computed on the daily
outstanding Principal Amount hereunder on a 360-day year from the Maturity Date
until paid in full to Payee by Maker.

 

In the event that the Principal Amount and interest are not paid to Payee by
Maker by the Maturity Date, then (i) Maker shall issue to Payee an additional
Participation in Patent #7,460,480 shall increase by One and Twelve and One-Half
One-Hundredths of One Percent (1.125%) participation (for each 30 day period
that the loan goes unpaid) in future monetization, sale, license and royalty
revenues.

 

All amounts payable hereunder in cash shall be paid in lawful money of the
United States and in immediately available funds.

 

--------------------------------------------------------------------------------

Maker hereby waives presentment, demand, protest and notice of any kind
(including notice of presentment, demand, protest, dishonor and nonpayment).

 

Each provision of this Promissory Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Promissory Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Promissory Note.

 

This Promissory Note shall be binding upon Maker and its successors and assigns
and shall inure to the benefit of Payee and its legal representatives,
successors and assigns. No changes may be altered or waived unless by the mutual
consent of the Maker and Payee.

 

This Promissory Note in all respects shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia, without giving
effect to principles of conflicts of laws. This Promissory Note may not be
changed orally, but only by an instrument in writing executed by the parties
hereto.

 

                

 

IN WITNESS WHEREOF, Maker has caused this Promissory Note to be executed as of
January 30, 2009.

 

MAKER:

 

i2 TELECOM INTERNATIONAL, INC.

 

 

 

 

By:

Paul R. Arena

 

Title:

Chief Executive Officer

 

PAYEE:

 

VESTAL VENTURE CAPITAL

 

 

 

21st Century Strategic Investment Planning, LC                 

By: Allan R. Lyons 

Title:               General Partner 

 

 

508129

 



 

 